--------------------------------------------------------------------------------

EXHIBIT 10.4


 
ISDA®
 
International Swaps and Derivatives Association, Inc.
 
2002 MASTER AGREEMENT
 
dated as of May 25, 2012
 

Rabobank, N.A.  
QAD Ortega Hill, LLC, a Delaware
limited liability company

 
and
 

 
have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this 2002 Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties or otherwise
effective for the purpose of confirming or evidencing those Transactions. This
2002 Master Agreement and the Schedule are together referred to as this “Master
Agreement”.
 
Accordingly, the parties agree as follows:—
 
1.
Interpretation

 
(a)       Definitions. The terms defined in Section 14 and elsewhere in this
Master Agreement will have the meanings therein specified for the purpose of
this Master Agreement.
 
(b)       Inconsistency. In the event of any inconsistency between the
provisions of the Schedule and the other provisions of this Master Agreement,
the Schedule will prevail. In the event of any inconsistency between the
provisions of any Confirmation and this Master Agreement, such Confirmation will
prevail for the purpose of the relevant Transaction.
 
(c)       Single Agreement. All Transactions are entered into in reliance on the
fact that this Master Agreement and all Confirmations form a single agreement
between the parties (collectively referred to as this “Agreement”), and the
parties would not otherwise enter into any Transactions.
 
2.
Obligations

 
(a)       General Conditions.
 
(i)         Each party will make each payment or delivery specified in each
Confirmation to be made by it, subject to the other provisions of this
Agreement.
 
(ii)        Payments under this Agreement will be made on the due date for value
on that date in the place of the account specified in the relevant Confirmation
or otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.
 
(iii)       Each obligation of each party under Section 2(a)(i) is subject to
(1) the condition precedent that no Event of Default or Potential Event of
Default with respect to the other party has occurred and is continuing, (2) the
condition precedent that no Early Termination Date in respect of the relevant
Transaction has occurred or been effectively designated and (3) each other
condition specified in this Agreement to be a condition precedent for the
purpose of this Section 2(a)(iii).
 
 
 

--------------------------------------------------------------------------------

 
 
(b)      Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the Scheduled Settlement Date for the payment or delivery
to which such change applies unless such other party gives timely notice of a
reasonable objection to such change.
 
(c)       Netting of Payments. If on any date amounts would otherwise be
payable:—
 
(i)         in the same currency; and
 
(ii)        in respect of the same Transaction,
 
by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by which the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.
 
The parties may elect in respect of two or more Transactions that a net amount
and payment obligation will be determined in respect of all amounts payable on
the same date in the same currency in respect of those Transactions, regardless
of whether such amounts are payable in respect of the same Transaction. The
election may be made in the Schedule or any Confirmation by specifying that
“Multiple Transaction Payment Netting” applies to the Transactions identified as
being subject to the election (in which case clause (ii) above will not apply to
such Transactions). If Multiple Transaction Payment Netting is applicable to
Transactions, it will apply to those Transactions with effect from the starting
date specified in the Schedule or such Confirmation, or, if a starting date is
not specified in the Schedule or such Confirmation, the starting date otherwise
agreed by the parties in writing. This election may be made separately for
different groups of Transactions and will apply separately to each pairing of
Offices through which the parties make and receive payments or deliveries.
 
(d)      Deduction or Withholding for Tax.
 
(i)       Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will:—
 
(1)       promptly notify the other party (“Y”) of such requirement;
 
(2)       pay to the relevant authorities the full amount required to be
deducted or withheld (including the full amount required to be deducted or
withheld from any additional amount paid by X to Y under this Section 2(d))
promptly upon the earlier of determining that such deduction or withholding is
required or receiving notice that such amount has been assessed against Y;
 
(3)       promptly forward to Y an official receipt (or a certified copy), or
other documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and
 
(4)       if such Tax is an Indemnifiable Tax, pay to Y, in addition to the
payment to which Y is otherwise entitled under this Agreement, such additional
amount as is necessary to ensure that the net amount actually received by Y
(free and clear of Indemnifiable Taxes, whether assessed against X or Y) will
equal the full amount Y would have received had no such deduction or withholding
been required. However, X will not be required to pay any additional amount to Y
to the extent that it would not be required to be paid but for:—
 
(A)         the failure by Y to comply with or perform any agreement contained
in Section 4(a)(i), 4(a)(iii) or 4(d); or
 
(B)          the failure of a representation made by Y pursuant to Section 3(f)
to be accurate and true unless such failure would not have occurred but for (I)
any action taken by a taxing authority, or brought in a court of competent
jurisdiction, after a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (II) a
Change in Tax Law.
 
ISDA® 2002
 
2

--------------------------------------------------------------------------------

 
 
(ii)       Liability. If:—
 
(1)           X is required by any applicable law, as modified by the practice
of any relevant governmental revenue authority, to make any deduction or
withholding in respect of which X would not be required to pay an additional
amount to Y under Section 2(d)(i)(4);
 
(2)           X does not so deduct or withhold; and
 
(3)           a liability resulting from such Tax is assessed directly against
X,
 
then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).
 
3.
Representations

 
Each party makes the representations contained in Sections 3(a), 3(b), 3(c),
3(d), 3(e) and 3(f) and, if specified in the Schedule as applying, 3(g) to the
other party (which representations will be deemed to be repeated by each party
on each date on which a Transaction is entered into and, in the case of the
representations in Section 3(f), at all times until the termination of this
Agreement). If any “Additional Representation” is specified in the Schedule or
any Confirmation as applying, the party or parties specified for such Additional
Representation will make and, if applicable, be deemed to repeat such Additional
Representation at the time or times specified for such Additional
Representation.
 
(a)       Basic Representations.
 
(i)         Status. It is duly organised and validly existing under the laws of
the jurisdiction of its organisation or incorporation and, if relevant under
such laws, in good standing;
 
(ii)        Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;
 
(iii)       No Violation or Conflict. Such execution, delivery and performance
do not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;
 
(iv)       Consents. All governmental and other consents that are required to
have been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and
 
(v)        Obligations Binding. Its obligations under this Agreement and any
Credit Support Document to which it is a party constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms
(subject to applicable bankruptcy, reorganisation, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).
 
(b)      Absence of Certain Events. No Event of Default or Potential Event of
Default or, to its knowledge, Termination Event with respect to it has occurred
and is continuing and no such event or circumstance would occur as a result of
its entering into or performing its obligations under this Agreement or any
Credit Support Document to which it is a party.
 
(c)       Absence of Litigation. There is not pending or, to its knowledge,
threatened against it, any of its Credit Support Providers or any of its
applicable Specified Entities any action, suit or proceeding at law or in equity
or before any court, tribunal, governmental body, agency or official or any
arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Credit Support Document to which it is a
party or its ability to perform its obligations under this Agreement or such
Credit Support Document.
 
ISDA® 2002
 
3

--------------------------------------------------------------------------------

 
 
(d)      Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.
 
(e)       Payer Tax Representation. Each representation specified in the
Schedule as being made by it for the purpose of this Section 3(e) is accurate
and true.
 
(f)       Payee Tax Representations. Each representation specified in the
Schedule as being made by it for the purpose of this Section 3(f) is accurate
and true.
 
(g)      No Agency. It is entering into this Agreement, including each
Transaction, as principal and not as agent of any person or entity.
 
4.
Agreements

 
Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:—
 
(a)      Furnish Specified Information. It will deliver to the other party or,
in certain cases under clause (iii) below, to such government or taxing
authority as the other party reasonably directs:—
 
(i)         any forms, documents or certificates relating to taxation specified
in the Schedule or any Confirmation;
 
(ii)        any other documents specified in the Schedule or any Confirmation;
and
 
(iii)       upon reasonable demand by such other party, any form or document
that may be required or reasonably requested in writing in order to allow such
other party or its Credit Support Provider to make a payment under this
Agreement or any applicable Credit Support Document without any deduction or
withholding for or on account of any Tax or with such deduction or withholding
at a reduced rate (so long as the completion, execution or submission of such
form or document would not materially prejudice the legal or commercial position
of the party in receipt of such demand), with any such form or document to be
accurate and completed in a manner reasonably satisfactory to such other party
and to be executed and to be delivered with any reasonably required
certification,
 
in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.
 
(b)      Maintain Authorisations. It will use all reasonable efforts to maintain
in full force and effect all consents of any governmental or other authority
that are required to be obtained by it with respect to this Agreement or any
Credit Support Document to which it is a party and will use all reasonable
efforts to obtain any that may become necessary in the future.
 
(c)      Comply With Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.
 
(d)      Tax Agreement. It will give notice of any failure of a representation
made by it under Section 3(f) to be accurate and true promptly upon learning of
such failure.
 
(e)      Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated, organised, managed and
controlled or considered to have its seat, or where an Office through which it
is acting for the purpose of this Agreement is located (“Stamp Tax
Jurisdiction”), and will indemnify the other party against any Stamp Tax levied
or imposed upon the other party or in respect of the other party’s execution or
performance of this Agreement by any such Stamp Tax Jurisdiction which is not
also a Stamp Tax Jurisdiction with respect to the other party.
 
5.
Events of Default and Termination Events

 
(a)       Events of Default. The occurrence at any time with respect to a party
or, if applicable, any Credit Support Provider of such party or any Specified
Entity of such party of any of the following events constitutes (subject to
Sections 5(c) and 6(e)(iv)) an event of default (an “Event of Default”) with
respect to such party:—
 
ISDA® 2002
 
4

--------------------------------------------------------------------------------

 
 
(i)         Failure to Pay or Deliver. Failure by the party to make, when due,
any payment under this Agreement or delivery under Section 2(a)(i) or 9(h)(i)(2)
or (4) required to be made by it if such failure is not remedied on or before
the first Local Business Day in the case of any such payment or the first Local
Delivery Day in the case of any such delivery after, in each case, notice of
such failure is given to the party;
 
(ii)        Breach of Agreement; Repudiation of Agreement.
 
(1)       Failure by the party to comply with or perform any agreement or
obligation (other than an obligation to make any payment under this Agreement or
delivery under Section 2(a)(i) or 9(h)(i)(2) or (4) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied within 30 days after notice
of such failure is given to the party; or
 
(2)       the party disaffirms, disclaims, repudiates or rejects, in whole or in
part, or challenges the validity of, this Master Agreement, any Confirmation
executed and delivered by that party or any Transaction evidenced by such a
Confirmation (or such action is taken by any person or entity appointed or
empowered to operate it or act on its behalf);
 
(iii)      Credit Support Default.
 
(1)       Failure by the party or any Credit Support Provider of such party to
comply with or perform any agreement or obligation to be complied with or
performed by it in accordance with any Credit Support Document if such failure
is continuing after any applicable grace period has elapsed;
 
(2)       the expiration or termination of such Credit Support Document or the
failing or ceasing of such Credit Support Document, or any security interest
granted by such party or such Credit Support Provider to the other party
pursuant to any such Credit Support Document, to be in full force and effect for
the purpose of this Agreement (in each case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or
 
(3)       the party or such Credit Support Provider disaffirms, disclaims,
repudiates or rejects, in whole or in part, or challenges the validity of, such
Credit Support Document (or such action is taken by any person or entity
appointed or empowered to operate it or act on its behalf);
 
(iv)      Misrepresentation. A representation (other than a representation under
Section 3(e) or 3(f)) made or repeated or deemed to have been made or repeated
by the party or any Credit Support Provider of such party in this Agreement or
any Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;
 
(v)       Default Under Specified Transaction. The party, any Credit Support
Provider of such party or any applicable Specified Entity of such party:—
 
(1)       defaults (other than by failing to make a delivery) under a Specified
Transaction or any credit support arrangement relating to a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, such default results in a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction;
 
(2)       defaults, after giving effect to any applicable notice requirement or
grace period, in making any payment due on the last payment or exchange date of,
or any payment on early termination of, a Specified Transaction (or, if there is
no applicable notice requirement or grace period, such default continues for at
least one Local Business Day);
 
(3)       defaults in making any delivery due under (including any delivery due
on the last delivery or exchange date of) a Specified Transaction or any credit
support arrangement relating to a Specified Transaction and, after giving effect
to any applicable notice requirement or grace period, such default results in a
liquidation of, an acceleration of obligations under, or an early termination
of, all transactions outstanding under the documentation applicable to that
Specified Transaction; or
 
ISDA® 2002
 
5

--------------------------------------------------------------------------------

 
 
(4)       disaffirms, disclaims, repudiates or rejects, in whole or in part, or
challenges the validity of, a Specified Transaction or any credit support
arrangement relating to a Specified Transaction that is, in either case,
confirmed or evidenced by a document or other confirming evidence executed and
delivered by that party, Credit Support Provider or Specified Entity (or such
action is taken by any person or entity appointed or empowered to operate it or
act on its behalf);
 
(vi)      Cross-Default. If “Cross-Default” is specified in the Schedule as
applying to the party, the occurrence or existence of:—
 
(1)        a default, event of default or other similar condition or event
(however described) in respect of such party, any Credit Support Provider of
such party or any applicable Specified Entity of such party under one or more
agreements or instruments relating to Specified Indebtedness of any of them
(individually or collectively) where the aggregate principal amount of such
agreements or instruments, either alone or together with the amount, if any,
referred to in clause (2) below, is not less than the applicable Threshold
Amount (as specified in the Schedule) which has resulted in such Specified
Indebtedness becoming, or becoming capable at such time of being declared, due
and payable under such agreements or instruments before it would otherwise have
been due and payable; or
 
(2)        a default by such party, such Credit Support Provider or such
Specified Entity (individually or collectively) in making one or more payments
under such agreements or instruments on the due date for payment (after giving
effect to any applicable notice requirement or grace period) in an aggregate
amount, either alone or together with the amount, if any, referred to in clause
(1) above, of not less than the applicable Threshold Amount;
 
(vii)     Bankruptcy. The party, any Credit Support Provider of such party or
any applicable Specified Entity of such party:—
 
(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due; (3)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; (4)(A) institutes or has instituted against it, by a
regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
incorporation or organisation or the jurisdiction of its head or home office, a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation by it or
such regulator, supervisor or similar official, or (B) has instituted against it
a proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and such
proceeding or petition is instituted or presented by a person or entity not
described in clause (A) above and either (I) results in a judgment of insolvency
or bankruptcy or the entry of an order for relief or the making of an order for
its winding-up or liquidation or (II) is not dismissed, discharged, stayed or
restrained in each case within 15 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (7) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 15 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(1) to (7) above (inclusive); or (9) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts; or
 
(viii)    Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, or reorganises, reincorporates
or reconstitutes into or as, another entity and, at the time of such
consolidation, amalgamation, merger, transfer, reorganisation, reincorporation
or reconstitution:—
 
ISDA® 2002
 
6

--------------------------------------------------------------------------------

 
 
(1)       the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party; or
 
(2)       the benefits of any Credit Support Document fail to extend (without
the consent of the other party) to the performance by such resulting, surviving
or transferee entity of its obligations under this Agreement.
 
(b)      Termination Events. The occurrence at any time with respect to a party
or, if applicable, any Credit Support Provider of such party or any Specified
Entity of such party of any event specified below constitutes (subject to
Section 5(c)) an Illegality if the event is specified in clause (i) below, a
Force Majeure Event if the event is specified in clause (ii) below, a Tax Event
if the event is specified in clause (iii) below, a Tax Event Upon Merger if the
event is specified in clause (iv) below, and, if specified to be applicable, a
Credit Event Upon Merger if the event is specified pursuant to clause (v) below
or an Additional Termination Event if the event is specified pursuant to clause
(vi) below:—
 
(i)         Illegality. After giving effect to any applicable provision,
disruption fallback or remedy specified in, or pursuant to, the relevant
Confirmation or elsewhere in this Agreement, due to an event or circumstance
(other than any action taken by a party or, if applicable, any Credit Support
Provider of such party) occurring after a Transaction is entered into, it
becomes unlawful under any applicable law (including without limitation the laws
of any country in which payment, delivery or compliance is required by either
party or any Credit Support Provider, as the case may be), on any day, or it
would be unlawful if the relevant payment, delivery or compliance were required
on that day (in each case, other than as a result of a breach by the party of
Section 4(b)):—
 
(1)       for the Office through which such party (which will be the Affected
Party) makes and receives payments or deliveries with respect to such
Transaction to perform any absolute or contingent obligation to make a payment
or delivery in respect of such Transaction, to receive a payment or delivery in
respect of such Transaction or to comply with any other material provision of
this Agreement relating to such Transaction; or
 
(2)       for such party or any Credit Support Provider of such party (which
will be the Affected Party) to perform any absolute or contingent obligation to
make a payment or delivery which such party or Credit Support Provider has under
any Credit Support Document relating to such Transaction, to receive a payment
or delivery under such Credit Support Document or to comply with any other
material provision of such Credit Support Document;
 
(ii)       Force Majeure Event. After giving effect to any applicable provision,
disruption fallback or remedy specified in, or pursuant to, the relevant
Confirmation or elsewhere in this Agreement, by reason of force majeure or act
of state occurring after a Transaction is entered into, on any day:—
 
(1)        the Office through which such party (which will be the Affected
Party) makes and receives payments or deliveries with respect to such
Transaction is prevented from performing any absolute or contingent obligation
to make a payment or delivery in respect of such Transaction, from receiving a
payment or delivery in respect of such Transaction or from complying with any
other material provision of this Agreement relating to such Transaction (or
would be so prevented if such payment, delivery or compliance were required on
that day), or it becomes impossible or impracticable for such Office so to
perform, receive or comply (or it would be impossible or impracticable for such
Office so to perform, receive or comply if such payment, delivery or compliance
were required on that day); or
 
(2)        such party or any Credit Support Provider of such party (which will
be the Affected Party) is prevented from performing any absolute or contingent
obligation to make a payment or delivery which such party or Credit Support
Provider has under any Credit Support Document relating to such Transaction,
from receiving a payment or delivery under such Credit Support Document or from
complying with any other material provision of such Credit Support Document (or
would be so prevented if such payment, delivery or compliance were required on
that day), or it becomes impossible or impracticable for such party or Credit
Support Provider so to perform, receive or comply (or it would be impossible or
impracticable for such party or Credit Support Provider so to perform, receive
or comply if such payment, delivery or compliance were required on that day),
 
ISDA® 2002
 
7

--------------------------------------------------------------------------------

 
 
so long as the force majeure or act of state is beyond the control of such
Office, such party or such Credit Support Provider, as appropriate, and such
Office, party or Credit Support Provider could not, after using all reasonable
efforts (which will not require such party or Credit Support Provider to incur a
loss, other than immaterial, incidental expenses), overcome such prevention,
impossibility or impracticability;
 
(iii)      Tax Event. Due to (1) any action taken by a taxing authority, or
brought in a court of competent jurisdiction, after a Transaction is entered
into (regardless of whether such action is taken or brought with respect to a
party to this Agreement) or (2) a Change in Tax Law, the party (which will be
the Affected Party) will, or there is a substantial likelihood that it will, on
the next succeeding Scheduled Settlement Date (A) be required to pay to the
other party an additional amount in respect of an Indemnifiable Tax under
Section 2(d)(i)(4) (except in respect of interest under Section 9(h)) or (B)
receive a payment from which an amount is required to be deducted or withheld
for or on account of a Tax (except in respect of interest under Section 9(h))
and no additional amount is required to be paid in respect of such Tax under
Section 2(d)(i)(4) (other than by reason of Section 2(d)(i)(4)(A) or (B));
 
(iv)     Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Settlement Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 9(h)) or (2) receive a payment from
which an amount has been deducted or withheld for or on account of any Tax in
respect of which the other party is not required to pay an additional amount
(other than by reason of Section 2(d)(i)(4)(A) or (B)), in either case as a
result of a party consolidating or amalgamating with, or merging with or into,
or transferring all or substantially all its assets (or any substantial part of
the assets comprising the business conducted by it as of the date of this Master
Agreement) to, or reorganising, reincorporating or reconstituting into or as,
another entity (which will be the Affected Party) where such action does not
constitute a Merger Without Assumption;
 
(v)      Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in
the Schedule as applying to the party, a Designated Event (as defined below)
occurs with respect to such party, any Credit Support Provider of such party or
any applicable Specified Entity of such party (in each case, “X”) and such
Designated Event does not constitute a Merger Without Assumption, and the
creditworthiness of X or, if applicable, the successor, surviving or transferee
entity of X, after taking into account any applicable Credit Support Document,
is materially weaker immediately after the occurrence of such Designated Event
than that of X immediately prior to the occurrence of such Designated Event
(and, in any such event, such party or its successor, surviving or transferee
entity, as appropriate, will be the Affected Party). A “Designated Event” with
respect to X means that:—
 
(1)        X consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets (or any substantial part of the
assets comprising the business conducted by X as of the date of this Master
Agreement) to, or reorganises, reincorporates or reconstitutes into or as,
another entity;
 
(2)        any person, related group of persons or entity acquires directly or
indirectly the beneficial ownership of (A) equity securities having the power to
elect a majority of the board of directors (or its equivalent) of X or (B) any
other ownership interest enabling it to exercise control of X; or
 
(3)        X effects any substantial change in its capital structure by means of
the issuance, incurrence or guarantee of debt or the issuance of (A) preferred
stock or other securities convertible into or exchangeable for debt or preferred
stock or (B) in the case of entities other than corporations, any other form of
ownership interest; or
 
(vi)     Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties will be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).
 
ISDA® 2002
 
8

--------------------------------------------------------------------------------

 
 
(c)       Hierarchy of Events.
 
(i)         An event or circumstance that constitutes or gives rise to an
Illegality or a Force Majeure Event will not, for so long as that is the case,
also constitute or give rise to an Event of Default under Section 5(a)(i),
5(a)(ii)(1) or 5(a)(iii)(1) insofar as such event or circumstance relates to the
failure to make any payment or delivery or a failure to comply with any other
material provision of this Agreement or a Credit Support Document, as the case
may be.
 
(ii)        Except in circumstances contemplated by clause (i) above, if an
event or circumstance which would otherwise constitute or give rise to an
Illegality or a Force Majeure Event also constitutes an Event of Default or any
other Termination Event, it will be treated as an Event of Default or such other
Termination Event, as the case may be, and will not constitute or give rise to
an Illegality or a Force Majeure Event.
 
(iii)       If an event or circumstance which would otherwise constitute or give
rise to a Force Majeure Event also constitutes an Illegality, it will be treated
as an Illegality, except as described in clause (ii) above, and not a Force
Majeure Event.
 
(d)      Deferral of Payments and Deliveries During Waiting Period. If an
Illegality or a Force Majeure Event has occurred and is continuing with respect
to a Transaction, each payment or delivery which would otherwise be required to
be made under that Transaction will be deferred to, and will not be due until:—
 
(i)         the first Local Business Day or, in the case of a delivery, the
first Local Delivery Day (or the first day that would have been a Local Business
Day or Local Delivery Day, as appropriate, but for the occurrence of the event
or circumstance constituting or giving rise to that Illegality or Force Majeure
Event) following the end of any applicable Waiting Period in respect of that
Illegality or Force Majeure Event, as the case may be; or
 
(ii)        if earlier, the date on which the event or circumstance constituting
or giving rise to that Illegality or Force Majeure Event ceases to exist or, if
such date is not a Local Business Day or, in the case of a delivery, a Local
Delivery Day, the first following day that is a Local Business Day or Local
Delivery Day, as appropriate.
 
(e)       Inability of Head or Home Office to Perform Obligations of Branch. If
(i) an Illegality or a Force Majeure Event occurs under Section 5(b)(i)(1) or
5(b)(ii)(1) and the relevant Office is not the Affected Party’s head or home
office, (ii) Section 10(a) applies, (iii) the other party seeks performance of
the relevant obligation or compliance with the relevant provision by the
Affected Party’s head or home office and (iv) the Affected Party’s head or home
office fails so to perform or comply due to the occurrence of an event or
circumstance which would, if that head or home office were the Office through
which the Affected Party makes and receives payments and deliveries with respect
to the relevant Transaction, constitute or give rise to an Illegality or a Force
Majeure Event, and such failure would otherwise constitute an Event of Default
under Section 5(a)(i) or 5(a)(iii)(1) with respect to such party, then, for so
long as the relevant event or circumstance continues to exist with respect to
both the Office referred to in Section 5(b)(i)(1) or 5(b)(ii)(1), as the case
may be, and the Affected Party’s head or home office, such failure will not
constitute an Event of Default under Section 5(a)(i) or 5(a)(iii)(1).
 
6.
Early Termination; Close-Out Netting

 
(a)       Right to Terminate Following Event of Default. If at any time an Event
of Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).
 
(b)       Right to Terminate Following Termination Event.
 
(i)         Notice. If a Termination Event other than a Force Majeure Event
occurs, an Affected Party will, promptly upon becoming aware of it, notify the
other party, specifying the nature of that Termination Event and each Affected
Transaction, and will also give the other party such other information about
that Termination Event as the other party may reasonably require. If a Force
Majeure Event occurs, each party will, promptly upon becoming aware of it, use
all reasonable efforts to notify the other party, specifying the nature of that
Force Majeure Event, and will also give the other party such other information
about that Force Majeure Event as the other party may reasonably require.
 
ISDA® 2002
 
9

--------------------------------------------------------------------------------

 
 
(ii)        Transfer to Avoid Termination Event. If a Tax Event occurs and there
is only one Affected Party, or if a Tax Event Upon Merger occurs and the
Burdened Party is the Affected Party, the Affected Party will, as a condition to
its right to designate an Early Termination Date under Section 6(b)(iv), use all
reasonable efforts (which will not require such party to incur a loss, other
than immaterial, incidental expenses) to transfer within 20 days after it gives
notice under Section 6(b)(i) all its rights and obligations under this Agreement
in respect of the Affected Transactions to another of its Offices or Affiliates
so that such Termination Event ceases to exist.
 
If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).Any such transfer by a party under this Section 6(b)(ii) will be
subject to and conditional upon the prior written consent of the other party,
which consent will not be withheld if such other party’s policies in effect at
such time would permit it to enter into transactions with the transferee on the
terms proposed.
 
(iii)      Two Affected Parties. If a Tax Event occurs and there are two
Affected Parties, each party will use all reasonable efforts to reach agreement
within 30 days after notice of such occurrence is given under Section 6(b)(i) to
avoid that Termination Event.
 
(iv)     Right to Terminate.
 
(1)        If:—
 
(A)     a transfer under Section 6(b)(ii) or an agreement under Section
6(b)(iii), as the case may be, has not been effected with respect to all
Affected Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or
 
(B)      a Credit Event Upon Merger or an Additional Termination Event occurs,
or a Tax Event Upon Merger occurs and the Burdened Party is not the Affected
Party,
 
the Burdened Party in the case of a Tax Event Upon Merger, any Affected Party in
the case of a Tax Event or an Additional Termination Event if there are two
Affected Parties, or the Non-affected Party in the case of a Credit Event Upon
Merger or an Additional Termination Event if there is only one Affected Party
may, if the relevant Termination Event is then continuing, by not more than 20
days notice to the other party, designate a day not earlier than the day such
notice is effective as an Early Termination Date in respect of all Affected
Transactions.
 
(2)        If at any time an Illegality or a Force Majeure Event has occurred
and is then continuing and any applicable Waiting Period has expired:—
 
(A)     Subject to clause (B) below, either party may, by not more than 20 days
notice to the other party, designate (I) a day not earlier than the day on which
such notice becomes effective as an Early Termination Date in respect of all
Affected Transactions or (II) by specifying in that notice the Affected
Transactions in respect of which it is designating the relevant day as an Early
Termination Date, a day not earlier than two Local Business Days following the
day on which such notice becomes effective as an Early Termination Date in
respect of less than all Affected Transactions. Upon receipt of a notice
designating an Early Termination Date in respect of less than all Affected
Transactions, the other party may, by notice to the designating party, if such
notice is effective on or before the day so designated, designate that same day
as an Early Termination Date in respect of any or all other Affected
Transactions.
 
(B)      An Affected Party (if the Illegality or Force Majeure Event relates to
performance by such party or any Credit Support Provider of such party of an
obligation to make any payment or delivery under, or to compliance with any
other material provision of, the relevant Credit Support Document) will only
have the right to designate an Early Termination Date under Section
6(b)(iv)(2)(A) as a result of an Illegality under Section 5(b)(i)(2) or a Force
Majeure Event under Section 5(b)(ii)(2) following the prior designation by the
other party of an Early Termination Date, pursuant to Section 6(b)(iv)(2)(A), in
respect of less than all Affected Transactions.
 
ISDA® 2002
 
10

--------------------------------------------------------------------------------

 
 
(c)       Effect of Designation.
 
(i)         If notice designating an Early Termination Date is given under
Section 6(a) or 6(b), the Early Termination Date will occur on the date so
designated, whether or not the relevant Event of Default or Termination Event is
then continuing.
 
(ii)        Upon the occurrence or effective designation of an Early Termination
Date, no further payments or deliveries under Section 2(a)(i) or 9(h)(i) in
respect of the Terminated Transactions will be required to be made, but without
prejudice to the other provisions of this Agreement. The amount, if any, payable
in respect of an Early Termination Date will be determined pursuant to Sections
6(e) and 9(h)(ii).
 
(d)      Calculations; Payment Date.
 
(i)         Statement. On or as soon as reasonably practicable following the
occurrence of an Early Termination Date, each party will make the calculations
on its part, if any, contemplated by Section 6(e) and will provide to the other
party a statement (1) showing, in reasonable detail, such calculations
(including any quotations, market data or information from internal sources used
in making such calculations), (2) specifying (except where there are two
Affected Parties) any Early Termination Amount payable and (3) giving details of
the relevant account to which any amount payable to it is to be paid. In the
absence of written confirmation from the source of a quotation or market data
obtained in determining a Close-out Amount, the records of the party obtaining
such quotation or market data will be conclusive evidence of the existence and
accuracy of such quotation or market data.
 
(ii)        Payment Date. An Early Termination Amount due in respect of any
Early Termination Date will, together with any amount of interest payable
pursuant to Section 9(h)(ii)(2), be payable (1) on the day on which notice of
the amount payable is effective in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default and (2) on the day
which is two Local Business Days after the day on which notice of the amount
payable is effective (or, if there are two Affected Parties, after the day on
which the statement provided pursuant to clause (i) above by the second party to
provide such a statement is effective) in the case of an Early Termination Date
which is designated as a result of a Termination Event.
 
(e)      Payments on Early Termination. If an Early Termination Date occurs, the
amount, if any, payable in respect of that Early Termination Date (the “Early
Termination Amount”) will be determined pursuant to this Section 6(e) and will
be subject to Section 6(f).
 
(i)          Events of Default. If the Early Termination Date results from an
Event of Default, the Early Termination Amount will be an amount equal to (1)
the sum of (A) the Termination Currency Equivalent of the Close-out Amount or
Close-out Amounts (whether positive or negative) determined by the
Non-defaulting Party for each Terminated Transaction or group of Terminated
Transactions, as the case may be, and (B) the Termination Currency Equivalent of
the Unpaid Amounts owing to the Non-defaulting Party less (2) the Termination
Currency Equivalent of the Unpaid Amounts owing to the Defaulting Party. If the
Early Termination Amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of the Early Termination Amount to the
Defaulting Party.
 
(ii)        Termination Events. If the Early Termination Date results from a
Termination Event:—
 
(1)      One Affected Party. Subject to clause (3) below, if there is one
Affected Party, the Early Termination Amount will be determined in accordance
with Section 6(e)(i), except that references to the Defaulting Party and to the
Non-defaulting Party will be deemed to be references to the Affected Party and
to the Non-affected Party, respectively.
 
ISDA® 2002
 
11

--------------------------------------------------------------------------------

 
 
(2)       Two Affected Parties. Subject to clause (3) below, if there are two
Affected Parties, each party will determine an amount equal to the Termination
Currency Equivalent of the sum of the Close-out Amount or Close-out Amounts
(whether positive or negative) for each Terminated Transaction or group of
Terminated Transactions, as the case may be, and the Early Termination Amount
will be an amount equal to (A) the sum of (I) one-half of the difference between
the higher amount so determined (by party “X”) and the lower amount so
determined (by party “Y”) and (II) the Termination Currency Equivalent of the
Unpaid Amounts owing to X less (B) the Termination Currency Equivalent of the
Unpaid Amounts owing to Y. If the Early Termination Amount is a positive number,
Y will pay it to X; if it is a negative number, X will pay the absolute value of
the Early Termination Amount to Y.
 
(3)       Mid-Market Events. If that Termination Event is an Illegality or a
Force Majeure Event, then the Early Termination Amount will be determined in
accordance with clause (1) or (2) above, as appropriate, except that, for the
purpose of determining a Close-out Amount or Close-out Amounts, the Determining
Party will:—
 
(A)         if obtaining quotations from one or more third parties (or from any
of the Determining Party’s Affiliates), ask each third party or Affiliate (I)
not to take account of the current creditworthiness of the Determining Party or
any existing Credit Support Document and (II) to provide mid-market quotations;
and
 
(B)          in any other case, use mid-market values without regard to the
creditworthiness of the Determining Party.
 
(iii)       Adjustment for Bankruptcy. In circumstances where an Early
Termination Date occurs because Automatic Early Termination applies in respect
of a party, the Early Termination Amount will be subject to such adjustments as
are appropriate and permitted by applicable law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).
 
(iv)       Adjustment for Illegality or Force Majeure Event. The failure by a
party or any Credit Support Provider of such party to pay, when due, any Early
Termination Amount will not constitute an Event of Default under Section 5(a)(i)
or 5(a)(iii)(1) if such failure is due to the occurrence of an event or
circumstance which would, if it occurred with respect to payment, delivery or
compliance related to a Transaction, constitute or give rise to an Illegality or
a Force Majeure Event. Such amount will (1) accrue interest and otherwise be
treated as an Unpaid Amount owing to the other party if subsequently an Early
Termination Date results from an Event of Default, a Credit Event Upon Merger or
an Additional Termination Event in respect of which all outstanding Transactions
are Affected Transactions and (2) otherwise accrue interest in accordance with
Section 9(h)(ii)(2).
 
(v)        Pre-Estimate. The parties agree that an amount recoverable under this
Section 6(e) is a reasonable pre-estimate of loss and not a penalty. Such amount
is payable for the loss of bargain and the loss of protection against future
risks, and, except as otherwise provided in this Agreement, neither party will
be entitled to recover any additional damages as a consequence of the
termination of the Terminated Transactions.
 
(f)       Set-Off. Any Early Termination Amount payable to one party (the
“Payee”) by the other party (the “Payer”), in circumstances where there is a
Defaulting Party or where there is one Affected Party in the case where either a
Credit Event Upon Merger has occurred or any other Termination Event in respect
of which all outstanding Transactions are Affected Transactions has occurred,
will, at the option of the Non-defaulting Party or the Non-affected Party, as
the case may be (“X”) (and without prior notice to the Defaulting Party or the
Affected Party, as the case may be), be reduced by its set-off against any other
amounts (“Other Amounts”) payable by the Payee to the Payer (whether or not
arising under this Agreement, matured or contingent and irrespective of the
currency, place of payment or place of booking of the obligation). To the extent
that any Other Amounts are so set off, those Other Amounts will be discharged
promptly and in all respects. X will give notice to the other party of any
set-off effected under this Section 6(f).
 
For this purpose, either the Early Termination Amount or the Other Amounts (or
the relevant portion of such amounts) may be converted by X into the currency in
which the other is denominated at the rate of exchange at which such party would
be able, in good faith and using commercially reasonable procedures, to purchase
the relevant amount of such currency.
 
ISDA® 2002
 
12

--------------------------------------------------------------------------------

 
 
If an obligation is unascertained, X may in good faith estimate that obligation
and set off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.
 
Nothing in this Section 6(f) will be effective to create a charge or other
security interest. This Section 6(f) will be without prejudice and in addition
to any right of set-off, offset, combination of accounts, lien, right of
retention or withholding or similar right or requirement to which any party is
at any time otherwise entitled or subject (whether by operation of law, contract
or otherwise).
 
7.
Transfer

 
Subject to Section 6(b)(ii) and to the extent permitted by applicable law,
neither this Agreement nor any interest or obligation in or under this Agreement
may be transferred (whether by way of security or otherwise) by either party
without the prior written consent of the other party, except that:—
 
(a)      a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and
 
(b)      a party may make such a transfer of all or any part of its interest in
any Early Termination Amount payable to it by a Defaulting Party, together with
any amounts payable on or with respect to that interest and any other rights
associated with that interest pursuant to Sections 8, 9(h) and 11.
 
Any purported transfer that is not in compliance with this Section 7 will be
void.
 
8.
Contractual Currency

 
(a)      Payment in the Contractual Currency. Each payment under this Agreement
will be made in the relevant currency specified in this Agreement for that
payment (the “Contractual Currency”). To the extent permitted by applicable law,
any obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in good faith and using
commercially reasonable procedures in converting the currency so tendered into
the Contractual Currency, of the full amount in the Contractual Currency of all
amounts payable in respect of this Agreement. If for any reason the amount in
the Contractual Currency so received falls short of the amount in the
Contractual Currency payable in respect of this Agreement, the party required to
make the payment will, to the extent permitted by applicable law, immediately
pay such additional amount in the Contractual Currency as may be necessary to
compensate for the shortfall. If for any reason the amount in the Contractual
Currency so received exceeds the amount in the Contractual Currency payable in
respect of this Agreement, the party receiving the payment will refund promptly
the amount of such excess.
 
(b)      Judgments. To the extent permitted by applicable law, if any judgment
or order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in clause (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purpose of such
judgment or order and the rate of exchange at which such party is able, acting
in good faith and using commercially reasonable procedures in converting the
currency received into the Contractual Currency, to purchase the Contractual
Currency with the amount of the currency of the judgment or order actually
received by such party.
 
(c)      Separate Indemnities. To the extent permitted by applicable law, the
indemnities in this Section 8 constitute separate and independent obligations
from the other obligations in this Agreement, will be enforceable as separate
and independent causes of action, will apply notwithstanding any indulgence
granted by the party to which any payment is owed and will not be affected by
judgment being obtained or claim or proof being made for any other sums payable
in respect of this Agreement.
 
ISDA® 2002
 
13

--------------------------------------------------------------------------------

 
 
(d)      Evidence of Loss. For the purpose of this Section 8, it will be
sufficient for a party to demonstrate that it would have suffered a loss had an
actual exchange or purchase been made.
 
9.
Miscellaneous

 
(a)       Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter. Each of the
parties acknowledges that in entering into this Agreement it has not relied on
any oral or written representation, warranty or other assurance (except as
provided for or referred to in this Agreement) and waives all rights and
remedies which might otherwise be available to it in respect thereof, except
that nothing in this Agreement will limit or exclude any liability of a party
for fraud.
 
(b)      Amendments. An amendment, modification or waiver in respect of this
Agreement will only be effective if in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or by an exchange of electronic messages on an electronic
messaging system.
 
(c)      Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.
 
(d)      Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.
 
(e)       Counterparts and Confirmations.
 
(i)         This Agreement (and each amendment, modification and waiver in
respect of it) may be executed and delivered in counterparts (including by
facsimile transmission and by electronic messaging system), each of which will
be deemed an original.
 
(ii)        The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation will be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes, by an exchange of electronic messages
on an electronic messaging system or by an exchange of e-mails, which in each
case will be sufficient for all purposes to evidence a binding supplement to
this Agreement. The parties will specify therein or through another effective
means that any such counterpart, telex, electronic message or e-mail constitutes
a Confirmation.
 
(f)       No Waiver of Rights. A failure or delay in exercising any right, power
or privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.
 
(g)      Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.
 
(h)      Interest and Compensation.
 
(i)         Prior to Early Termination. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant
Transaction:—
 
(1)       Interest on Defaulted Payments. If a party defaults in the performance
of any payment obligation, it will, to the extent permitted by applicable law
and subject to Section 6(c), pay interest (before as well as after judgment) on
the overdue amount to the other party on demand in the same currency as the
overdue amount, for the period from (and including) the original due date for
payment to (but excluding) the date of actual payment (and excluding any period
in respect of which interest or compensation in respect of the overdue amount is
due pursuant to clause (3)(B) or (C) below), at the Default Rate.
 
(2)       Compensation for Defaulted Deliveries. If a party defaults in the
performance of any obligation required to be settled by delivery, it will on
demand (A) compensate the other party to the extent provided for in the relevant
Confirmation or elsewhere in this Agreement and (B) unless otherwise provided in
the relevant Confirmation or elsewhere in this Agreement, to the extent
permitted by applicable law and subject to Section 6(c), pay to the other party
interest (before as well as after judgment) on an amount equal to the fair
market value of that which was required to be delivered in the same currency as
that amount, for the period from (and including) the originally scheduled date
for delivery to (but excluding) the date of actual delivery (and excluding any
period in respect of which interest or compensation in respect of that amount is
due pursuant to clause (4) below), at the Default Rate. The fair market value of
any obligation referred to above will be determined as of the originally
scheduled date for delivery, in good faith and using commercially reasonable
procedures, by the party that was entitled to take delivery.
 
ISDA® 2002
 
14

--------------------------------------------------------------------------------

 
 
(3)       Interest on Deferred Payments. If:—
 
(A)         a party does not pay any amount that, but for Section 2(a)(iii),
would have been payable, it will, to the extent permitted by applicable law and
subject to Section 6(c) and clauses (B) and (C) below, pay interest (before as
well as after judgment) on that amount to the other party on demand (after such
amount becomes payable) in the same currency as that amount, for the period from
(and including) the date the amount would, but for Section 2(a)(iii), have been
payable to (but excluding) the date the amount actually becomes payable, at the
Applicable Deferral Rate;
 
(B)          a payment is deferred pursuant to Section 5(d), the party which
would otherwise have been required to make that payment will, to the extent
permitted by applicable law, subject to Section 6(c) and for so long as no Event
of Default or Potential Event of Default with respect to that party has occurred
and is continuing, pay interest (before as well as after judgment) on the amount
of the deferred payment to the other party on demand (after such amount becomes
payable) in the same currency as the deferred payment, for the period from (and
including) the date the amount would, but for Section 5(d), have been payable to
(but excluding) the earlier of the date the payment is no longer deferred
pursuant to Section 5(d) and the date during the deferral period upon which an
Event of Default or Potential Event of Default with respect to that party
occurs, at the Applicable Deferral Rate; or
 
(C)          a party fails to make any payment due to the occurrence of an
Illegality or a Force Majeure Event (after giving effect to any deferral period
contemplated by clause (B) above), it will, to the extent permitted by
applicable law, subject to Section 6(c) and for so long as the event or
circumstance giving rise to that Illegality or Force Majeure Event continues and
no Event of Default or Potential Event of Default with respect to that party has
occurred and is continuing, pay interest (before as well as after judgment) on
the overdue amount to the other party on demand in the same currency as the
overdue amount, for the period from (and including) the date the party fails to
make the payment due to the occurrence of the relevant Illegality or Force
Majeure Event (or, if later, the date the payment is no longer deferred pursuant
to Section 5(d)) to (but excluding) the earlier of the date the event or
circumstance giving rise to that Illegality or Force Majeure Event ceases to
exist and the date during the period upon which an Event of Default or Potential
Event of Default with respect to that party occurs (and excluding any period in
respect of which interest or compensation in respect of the overdue amount is
due pursuant to clause (B) above), at the Applicable Deferral Rate.
 
(4)       Compensation for Deferred Deliveries. If:—
 
(A)         a party does not perform any obligation that, but for Section
2(a)(iii), would have been required to be settled by delivery;
 
(B)          a delivery is deferred pursuant to Section 5(d); or
 
(C)          a party fails to make a delivery due to the occurrence of an
Illegality or a Force Majeure Event at a time when any applicable Waiting Period
has expired,
 
the party required (or that would otherwise have been required) to make the
delivery will, to the extent permitted by applicable law and subject to Section
6(c), compensate and pay interest to the other party on demand (after, in the
case of clauses (A) and (B) above, such delivery is required) if and to the
extent provided for in the relevant Confirmation or elsewhere in this Agreement.
 
ISDA® 2002
 
15

--------------------------------------------------------------------------------

 
 
(ii)        Early Termination. Upon the occurrence or effective designation of
an Early Termination Date in respect of a Transaction:—
 
(1)      Unpaid Amounts. For the purpose of determining an Unpaid Amount in
respect of the relevant Transaction, and to the extent permitted by applicable
law, interest will accrue on the amount of any payment obligation or the amount
equal to the fair market value of any obligation required to be settled by
delivery included in such determination in the same currency as that amount, for
the period from (and including) the date the relevant obligation was (or would
have been but for Section 2(a)(iii) or 5(d)) required to have been performed to
(but excluding) the relevant Early Termination Date, at the Applicable Close-out
Rate.
 
(2)       Interest on Early Termination Amounts. If an Early Termination Amount
is due in respect of such Early Termination Date, that amount will, to the
extent permitted by applicable law, be paid together with interest (before as
well as after judgment) on that amount in the Termination Currency, for the
period from (and including) such Early Termination Date to (but excluding) the
date the amount is paid, at the Applicable Close-out Rate.
 
(iii)      Interest Calculation. Any interest pursuant to this Section 9(h) will
be calculated on the basis of daily compounding and the actual number of days
elapsed.
 
10.
Offices; Multibranch Parties

 
(a)       If Section 10(a) is specified in the Schedule as applying, each party
that enters into a Transaction through an Office other than its head or home
office represents to and agrees with the other party that, notwithstanding the
place of booking or its jurisdiction of incorporation or organisation, its
obligations are the same in terms of recourse against it as if it had entered
into the Transaction through its head or home office, except that a party will
not have recourse to the head or home office of the other party in respect of
any payment or delivery deferred pursuant to Section 5(d) for so long as the
payment or delivery is so deferred. This representation and agreement will be
deemed to be repeated by each party on each date on which the parties enter into
a Transaction.
 
(b)      If a party is specified as a Multibranch Party in the Schedule, such
party may, subject to clause (c) below, enter into a Transaction through, book a
Transaction in and make and receive payments and deliveries with respect to a
Transaction through any Office listed in respect of that party in the Schedule
(but not any other Office unless otherwise agreed by the parties in writing).
 
(c)       The Office through which a party enters into a Transaction will be the
Office specified for that party in the relevant Confirmation or as otherwise
agreed by the parties in writing, and, if an Office for that party is not
specified in the Confirmation or otherwise agreed by the parties in writing, its
head or home office. Unless the parties otherwise agree in writing, the Office
through which a party enters into a Transaction will also be the Office in which
it books the Transaction and the Office through which it makes and receives
payments and deliveries with respect to the Transaction. Subject to Section
6(b)(ii), neither party may change the Office in which it books the Transaction
or the Office through which it makes and receives payments or deliveries with
respect to a Transaction without the prior written consent of the other party.
 
11.
Expenses

 
A Defaulting Party will on demand indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees,
execution fees and Stamp Tax, incurred by such other party by reason of the
enforcement and protection of its rights under this Agreement or any Credit
Support Document to which the Defaulting Party is a party or by reason of the
early termination of any Transaction, including, but not limited to, costs of
collection.
 
12.
Notices

 
(a)       Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner described below (except that a notice or
other communication under Section 5 or 6 may not be given by electronic
messaging system or e-mail) to the address or number or in accordance with the
electronic messaging system or e-mail details provided (see the Schedule) and
will be deemed effective as indicated:—
 
ISDA® 2002
 
16

--------------------------------------------------------------------------------

 
 
(i)         if in writing and delivered in person or by courier, on the date it
is delivered;
 
(ii)        if sent by telex, on the date the recipient’s answerback is
received;
 
(iii)       if sent by facsimile transmission, on the date it is received by a
responsible employee of the recipient in legible form (it being agreed that the
burden of proving receipt will be on the sender and will not be met by a
transmission report generated by the sender’s facsimile machine);
 
(iv)       if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date it is delivered or its
delivery is attempted;
 
(v)        if sent by electronic messaging system, on the date it is received;
or
 
(vi)       if sent by e-mail, on the date it is delivered,
 
unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication will be deemed given and
effective on the first following day that is a Local Business Day.
 
(b)         Change of Details. Either party may by notice to the other change
the address, telex or facsimile number or electronic messaging system or e-mail
details at which notices or other communications are to be given to it.
 
13.
Governing Law and Jurisdiction

 
(a)       Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule;
 
(b)      Jurisdiction. With respect to any suit, action or proceedings relating
to any dispute arising out of or in connection with this Agreement
(“Proceedings”), each party irrevocably:—
 
(i)         submits:—
 
(1)       if this Agreement is expressed to be governed by English law, to (A)
the non-exclusive jurisdiction of the English courts if the Proceedings do not
involve a Convention Court and (B) the exclusive jurisdiction of the English
courts if the Proceedings do involve a Convention Court; or
 
(2)       if this Agreement is expressed to be governed by the laws of the State
of New York, to the non-exclusive jurisdiction of the courts of the State of New
York and the United States District Court located in the Borough of Manhattan in
New York City;
 
(ii)        waives any objection which it may have at any time to the laying of
venue of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party; and
 
(iii)      agrees, to the extent permitted by applicable law, that the bringing
of Proceedings in any one or more jurisdictions will not preclude the bringing
of Proceedings in any other jurisdiction.
 
(c)       Service of Process. Each party irrevocably appoints the Process Agent,
if any, specified opposite its name in the Schedule to receive, for it and on
its behalf, service of process in any Proceedings. If for any reason any party’s
Process Agent is unable to act as such, such party will promptly notify the
other party and within 30 days appoint a substitute process agent acceptable to
the other party. The parties irrevocably consent to service of process given in
the manner provided for notices in Section 12(a)(i), 12(a)(iii) or 12(a)(iv).
Nothing in this Agreement will affect the right of either party to serve process
in any other manner permitted by applicable law.
 
(d)      Waiver of immunities. Each party irrevocably waives, to the extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction or order for specific performance or
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.
 
ISDA® 2002
 
17

--------------------------------------------------------------------------------

 
 
14.
Definitions

 
As used in this Agreement:—
 
“Additional Representation” has the meaning specified in Section 3.
 
“Additional Termination Event” has the meaning specified in Section 5(b).
 
“Affected Party” has the meaning specified in Section 5(b).
 
“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Force Majeure Event, Tax Event or Tax Event Upon
Merger, all Transactions affected by the occurrence of such Termination Event
(which, in the case of an Illegality under Section 5(b)(i)(2) or a Force Majeure
Event under Section 5(b)(ii)(2), means all Transactions unless the relevant
Credit Support Document references only certain Transactions, in which case
those Transactions and, if the relevant Credit Support Document constitutes a
Confirmation for a Transaction, that Transaction) and (b) with respect to any
other Termination Event, all Transactions.
 
“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.
 
“Agreement” has the meaning specified in Section 1(c).
 
“Applicable Close-out Rate” means:—
 
(a)       in respect of the determination of an Unpaid Amount:—
 
(i)         in respect of obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;
 
(ii)        in respect of obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate;
 
(iii)       in respect of obligations deferred pursuant to Section 5(d), if
there is no Defaulting Party and for so long as the deferral period continues,
the Applicable Deferral Rate; and
 
(iv)       in all other cases following the occurrence of a Termination Event
(except where interest accrues pursuant to clause (iii) above), the Applicable
Deferral Rate; and
 
(b)      in respect of an Early Termination Amount:—
 
(i)         for the period from (and including) the relevant Early Termination
Date to (but excluding) the date (determined in accordance with Section
6(d)(ii)) on which that amount is payable:—
 
(1)       if the Early Termination Amount is payable by a Defaulting Party, the
Default Rate;
 
(2)       if the Early Termination Amount is payable by a Non-defaulting Party,
the Non-default Rate; and
 
(3)       in all other cases, the Applicable Deferral Rate; and
 
(ii)        for the period from (and including) the date (determined in
accordance with Section 6(d)(ii)) on which that amount is payable to (but
excluding) the date of actual payment:—
 
(1)       if a party fails to pay the Early Termination Amount due to the
occurrence of an event or circumstance which would, if it occurred with respect
to a payment or delivery under a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event, and for so long as the Early Termination
Amount remains unpaid due to the continuing existence of such event or
circumstance, the Applicable Deferral Rate;
 
ISDA® 2002
 
18

--------------------------------------------------------------------------------

 
 
(2)       if the Early Termination Amount is payable by a Defaulting Party (but
excluding any period in respect of which clause (1) above applies), the Default
Rate;
 
(3)       if the Early Termination Amount is payable by a Non-defaulting Party
(but excluding any period in respect of which clause (1) above applies), the
Non-default Rate; and
 
(4)       in all other cases, the Termination Rate.
 
“Applicable Deferral Rate” means:—
 
(a)       for the purpose of Section 9(h)(i)(3)(A), the rate certified by the
relevant payer to be a rate offered to the payer by a major bank in a relevant
interbank market for overnight deposits in the applicable currency, such bank to
be selected in good faith by the payer for the purpose of obtaining a
representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market;
 
(b)       for purposes of Section 9(h)(i)(3)(B) and clause (a)(iii) of the
definition of Applicable Close-out Rate, the rate certified by the relevant
payer to be a rate offered to prime banks by a major bank in a relevant
interbank market for overnight deposits in the applicable currency, such bank to
be selected in good faith by the payer after consultation with the other party,
if practicable, for the purpose of obtaining a representative rate that will
reasonably reflect conditions prevailing at the time in that relevant market;
and
 
(c)       for purposes of Section 9(h)(i)(3)(C) and clauses (a)(iv), (b)(i)(3)
and (b)(ii)(l) of the definition of Applicable Close-out Rate, a rate equal to
the arithmetic mean of the rate determined pursuant to clause (a) above and a
rate per annum equal to the cost (without proof or evidence of any actual cost)
to the relevant payee (as certified by it) if it were to fund or of funding the
relevant amount.
 
“Automatic Early Termination” has the meaning specified in Section 6(a).
 
“Burdened Party” has the meaning specified in Section 5(b)(iv).
 
“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs after the parties enter into the relevant
Transaction.“Close-out Amount” means, with respect to each Terminated
Transaction or each group of Terminated Transactions and a Determining Party,
the amount of the losses or costs of the Determining Party that are or would be
incurred under then prevailing circumstances (expressed as a positive number) or
gains of the Determining Party that are or would be realised under then
prevailing circumstances (expressed as a negative number) in replacing, or in
providing for the Determining Party the economic equivalent of, (a) the material
terms of that Terminated Transaction or group of Terminated Transactions,
including the payments and deliveries by the parties under Section 2(a)(i) in
respect of that Terminated Transaction or group of Terminated Transactions that
would, but for the occurrence of the relevant Early Termination Date, have been
required after that date (assuming satisfaction of the conditions precedent in
Section 2(a)(iii)) and (b) the option rights of the parties in respect of that
Terminated Transaction or group of Terminated Transactions.
 
Any Close-out Amount will be determined by the Determining Party (or its agent),
which will act in good faith and use commercially reasonable procedures in order
to produce a commercially reasonable result. The Determining Party may determine
a Close-out Amount for any group of Terminated Transactions or any individual
Terminated Transaction but, in the aggregate, for not less than all Terminated
Transactions. Each Close-out Amount will be determined as of the Early
Termination Date or, if that would not be commercially reasonable, as of the
date or dates following the Early Termination Date as would be commercially
reasonable.
 
Unpaid Amounts in respect of a Terminated Transaction or group of Terminated
Transactions and legal fees and out-of-pocket expenses referred to in Section 11
are to be excluded in all determinations of Close-out Amounts.
 
In determining a Close-out Amount, the Determining Party may consider any
relevant information, including, without limitation, one or more of the
following types of information:—
 
ISDA® 2002
 
19

--------------------------------------------------------------------------------

 
 
(i)       quotations (either firm or indicative) for replacement transactions
supplied by one or more third parties that may take into account the
creditworthiness of the Determining Party at the time the quotation is provided
and the terms of any relevant documentation, including credit support
documentation, between the Determining Party and the third party providing the
quotation;
 
(ii)       information consisting of relevant market data in the relevant market
supplied by one or more third parties including, without limitation, relevant
rates, prices, yields, yield curves, volatilities, spreads, correlations or
other relevant market data in the relevant market; or
 
(iii)      information of the types described in clause (i) or (ii) above from
internal sources (including any of the Determining Party’s Affiliates) if that
information is of the same type used by the Determining Party in the regular
course of its business for the valuation of similar transactions.
 
The Determining Party will consider, taking into account the standards and
procedures described in this definition, quotations pursuant to clause (i) above
or relevant market data pursuant to clause (ii) above unless the Determining
Party reasonably believes in good faith that such quotations or relevant market
data are not readily available or would produce a result that would not satisfy
those standards. When considering information described in clause (i), (ii) or
(iii) above, the Determining Party may include costs of funding, to the extent
costs of funding are not and would not be a component of the other information
being utilised. Third parties supplying quotations pursuant to clause (i) above
or market data pursuant to clause (ii) above may include, without limitation,
dealers in the relevant markets, end-users of the relevant product, information
vendors, brokers and other sources of market information.
 
Without duplication of amounts calculated based on information described in
clause (i), (ii) or (iii) above, or other relevant information, and when it is
commercially reasonable to do so, the Determining Party may in addition consider
in calculating a Close-out Amount any loss or cost incurred in connection with
its terminating, liquidating or re-establishing any hedge related to a
Terminated Transaction or group of Terminated Transactions (or any gain
resulting from any of them).
 
Commercially reasonable procedures used in determining a Close-out Amount may
include the following:—
 
(1)       application to relevant market data from third parties pursuant to
clause (ii) above or information from internal sources pursuant to clause (iii)
above of pricing or other valuation models that are, at the time of the
determination of the Close-out Amount, used by the Determining Party in the
regular course of its business in pricing or valuing transactions between the
Determining Party and unrelated third parties that are similar to the Terminated
Transaction or group of Terminated Transactions; and
 
(2)       application of different valuation methods to Terminated Transactions
or groups of Terminated Transactions depending on the type, complexity, size or
number of the Terminated Transactions or group of Terminated Transactions.
 
“Confirmation” has the meaning specified in the preamble.
 
“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.
 
“Contractual Currency” has the meaning specified in Section 8(a).
 
“Convention Court” means any court which is bound to apply to the Proceedings
either Article 17 of the 1968 Brussels Convention on Jurisdiction and the
Enforcement of Judgments in Civil and Commercial Matters or Article 17 of
the    1988 Lugano Convention on Jurisdiction and the Enforcement of Judgments
in Civil and Commercial Matters.
 
“Credit Event Upon Merger” has the meaning specified in Section 5(b).
 
“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.
 
“Credit Support Provider” has the meaning specified in the Schedule.
 
“Cross-Default” means the event specified in Section 5(a)(vi).
 
“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.
 
ISDA® 2002
 
20

--------------------------------------------------------------------------------

 
 
“Defaulting Party” has the meaning specified in Section 6(a).
 
“Designated Event” has the meaning specified in Section 5(b)(v).
 
“Determining Party” means the party determining a Close-out Amount.
 
“Early Termination Amount” has the meaning specified in Section 6(e).
 
“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iv).
 
“electronic messages” does not include c-mails but does include documents
expressed in markup languages, and “electronic messaging system” will be
construed accordingly.
 
“English law” means the law of England and Wales, and “English” will be
construed accordingly.
 
“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.
 
“Force Majeure Event” has the meaning specified in Section 5(b).
 
“General Business Day” means a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits).
 
“Illegality” has the meaning specified in Section 5(b).
 
“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).
 
“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority),
and “unlawful” will be construed accordingly.
 
“Local Business Day” means (a) in relation to any obligation under Section
2(a)(i), a General Business Day in the place or places specified in the relevant
Confirmation and a day on which a relevant settlement system is open or
operating as specified in the relevant Confirmation or, if a place or a
settlement system is not so specified, as otherwise agreed by the parties in
writing or determined pursuant to provisions contained, or incorporated by
reference, in this Agreement, (b) for the purpose of determining when a Waiting
Period expires, a General Business Day in the place where the event or
circumstance that constitutes or gives rise to the Illegality or Force Majeure
Event, as the case may be, occurs, (c) in relation to any other payment, a
General Business Day in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment and, if that currency does not have a single recognised principal
financial centre, a day on which the settlement system necessary to accomplish
such payment is open, (d) in relation to any notice or other communication,
including notice contemplated under Section 5(a)(i), a General Business Day (or
a day that would have been a General Business Day but for the occurrence of an
event or circumstance which would, if it occurred with respect to payment,
delivery or compliance related to a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event) in the place specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(e) in relation to Section 5(a)(v)(2), a General Business Day in the relevant
locations for performance with respect to such Specified Transaction.
 
“Local Delivery Day” means, for purposes of Sections 5(a)(i) and 5(d), a day on
which settlement systems necessary to accomplish the relevant delivery are
generally open for business so that the delivery is capable of being
accomplished in accordance with customary market practice, in the place
specified in the relevant Confirmation or, if not so specified, in a location as
determined in accordance with customary market practice for the relevant
delivery.
 
“Master Agreement” has the meaning specified in the preamble.
 
ISDA® 2002
 
21

--------------------------------------------------------------------------------

 
 
“Merger Without Assumption” means the event specified in Section 5(a)(viii).
 
“Multiple Transaction Payment Netting” has the meaning specified in Section
2(c).
 
“Non-affected Party” means, so long as there is only one Affected Party, the
other party.
 
“Non-default Rate” means the rate certified by the Non-defaulting Party to be a
rate offered to the Non-defaulting Party by a major bank in a relevant interbank
market for overnight deposits in the applicable currency, such bank to be
selected in good faith by the Non-defaulting Party for the purpose of obtaining
a representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market.
 
“Non-defaulting Party” has the meaning specified in Section 6(a).
 
“Office” means a branch or office of a party, which may be such party’s head or
home office.
 
“Other Amounts” has the meaning specified in Section 6(f).
 
“Payee” has the meaning specified in Section 6(f).
 
“Payer” has the meaning specified in Section 6(f).
 
“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
 
“Proceedings” has the meaning specified in Section 13(b).
 
“Process Agent” has the meaning specified in the Schedule.
 
“Rate of exchange” includes, without limitation, any premiums and costs of
exchange payable in connection with the purchase of or conversion into the
Contractual Currency.
 
“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.
 
“Schedule” has the meaning specified in the preamble.
 
“Scheduled Settlement Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.
 
“Specified Entity” has the meaning specified in the Schedule.
 
“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.
 
“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into between one party to this Agreement (or any Credit
Support Provider of such party or any applicable Specified Entity of such party)
and the other party to this Agreement (or any Credit Support Provider of such
other party or any applicable Specified Entity of such other party) which is not
a Transaction under this Agreement but (i) which is a rate swap transaction,
swap option, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, (b) any combination of these transactions and (c) any other transaction
identified as a Specified Transaction in this Agreement or the relevant
confirmation.
 
ISDA® 2002
 
22

--------------------------------------------------------------------------------

 
 
“Stamp Tax” means any stamp, registration, documentation or similar tax.
 
“Stamp Tax Jurisdiction” has the meaning specified in Section 4(e).
 
“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.
 
“Tax Event” has the meaning specified in Section 5(b).
 
“Tax Event Upon Merger” has the meaning specified in Section 5(b).
 
“Terminated Transactions” means, with respect to any Early Termination Date, (a)
if resulting from an Illegality or a Force Majeure Event, all Affected
Transactions specified in the notice given pursuant to Section 6(b)(iv), (b) if
resulting from any other Termination Event, all Affected Transactions and (c) if
resulting from an Event of Default, all Transactions in effect either
immediately before the effectiveness of the notice designating that Early
Termination Date or, if Automatic Early Termination applies, immediately before
that Early Termination Date.
 
“Termination Currency” means (a) if a Termination Currency is specified in the
Schedule and that currency is freely available, that currency, and (b)
otherwise, euro if this Agreement is expressed to be governed by English law or
United States Dollars if this Agreement is expressed to be governed by the laws
of the State of New York.
 
“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Close-out Amount is determined as of a later date, that later date,
with the Termination Currency at the rate equal to the spot exchange rate of the
foreign exchange agent (selected as provided below) for the purchase of such
Other Currency with the Termination Currency at or about 11:00 a.m. (in the city
in which such foreign exchange agent is located) on such date as would be
customary for the determination of such a rate for the purchase of such Other
Currency for value on the relevant Early Termination Date or that later date.
The foreign exchange agent will, if only one party is obliged to make a
determination under Section 6(e), be selected in good faith by that party and
otherwise will be agreed by the parties.
 
“Termination Event” means an Illegality, a Force Majeure Event, a Tax Event, a
Tax Event Upon Merger or, if specified to be applicable, a Credit Event Upon
Merger or an Additional Termination Event.
 
“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.
 
“Threshold Amount” means the amount, if any, specified as such in the Schedule.
 
“Transaction” has the meaning specified in the preamble.
 
“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii) or due but for Section 5(d)) to such party under Section 2(a)(i) or
2(d)(i)(4) on or prior to such Early Termination Date and which remain unpaid as
at such Early Termination Date, (b) in respect of each Terminated Transaction,
for each obligation under Section 2(a)(i) which was (or would have been but for
Section 2(a)(iii) or 5(d)) required to be settled by delivery to such party on
or prior to such Early Termination Date and which has not been so settled as at
such Early Termination Date, an amount equal to the fair market value of that
which was (or would have been) required to be delivered and (c) if the Early
Termination Date results from an Event of Default, a Credit Event Upon Merger or
an Additional Termination Event in respect of which all outstanding Transactions
are Affected Transactions, any Early Termination Amount due prior to such Early
Termination Date and which remains unpaid as of such Early Termination Date, in
each case together with any amount of interest accrued or other compensation in
respect of that obligation or deferred obligation, as the case may be, pursuant
to Section 9(h)(ii)(l) or (2), as appropriate. The fair market value of any
obligation referred to in clause (b) above will be determined as of the
originally scheduled date for delivery, in good faith and using commercially
reasonable procedures, by the party obliged to make the determination under
Section 6(e) or, if each party is so obliged, it will be the average of the
Termination Currency Equivalents of the fair market values so determined by both
parties.
 
ISDA® 2002
 
23

--------------------------------------------------------------------------------

 
 
“Waiting Period” means:—
 
(a)       in respect of an event or circumstance under Section 5(b)(i), other
than in the case of Section 5(b)(i)(2) where the relevant payment, delivery or
compliance is actually required on the relevant day (in which case no Waiting
Period will apply), a period of three Local Business Days (or days that would
have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance; and
 
(b)       in respect of an event or circumstance under Section 5(b)(ii), other
than in the case of Section 5(b)(ii)(2) where the relevant payment, delivery or
compliance is actually required on the relevant day (in which case no Waiting
Period will apply), a period of eight Local Business Days (or days that would
have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance.
 
IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.
 

         Rabobank, N.A.    
QAD Ortega Hill, LLC, a Delaware limited liability company
         
By:   /s/ Jason Wilson
   
By:
/s/  John Neale             Name:     Jason Wilson    
Name:    John Neale
          Title:       VP – Commercial Banking Officer    
Title:      Manager
          Date:       05/30/2012     Date:      05/30/2012

 
By:   /s/ Brett Hamilton
 
 
By:
 /s/ Kara Bellamy
           
Name:     Brett Hamilton
   
Name:    Kara Bellamy:
         
Title:       Regional Credit Officer
   
Title:      Manager
          Date:       05/30/2012     Date:      05/30/2012

 
 
24
ISDA® 2002

--------------------------------------------------------------------------------